DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment received on 03/17/2021, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 1-19 and 22 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments

Applicant’s arguments, see Remarks, filed 03/17/2021, with respect to claims 1-22  have been fully considered and are persuasive.  The rejection of claims 1-2, 5-9, 11, 13-15, and 22 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dika et al (Chem. Phy. Let., 2011) has been withdrawn.   The examiner agrees with applicant’s assessment of the reference.  Dika does not expressly teach and/or fairly suggest the polymerization PETA is polymerization by the photoinitiator dye HITC by triplet-triplet annihilation up-conversion.  Thus the instant claims are distinguished over the closest prior art.  



Allowable Subject Matter

Claims 1-22 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        




SMc